Citation Nr: 0525650	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that, inter alia, denied 
service connection for hepatitis C and for bilateral knee 
pain.  The veteran filed a notice of disagreement (NOD) in 
August 2002, and the RO issued a statement of the case (SOC) 
in July 2003.  The veteran filed a substantive appeal in 
August 2003.

The veteran failed to appear at a videoconference hearing 
before a Veterans Law Judge that was scheduled for 
January 28, 2005.

As final preliminary matters, the Board points out that in 
August 2003, the veteran raised the issue of service 
connection for erectile dysfunction and for palpitations (of 
the heart), and, in an August 2005 statement, the veteran's 
representative raised the issue of an increased rating for 
PTSD.  As these issues have not been adjudicated by the RO, 
they are not properly before the Board, and are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran currently has hepatitis C that is medically 
related to service.

3.  The competent evidence or opinion establishing that the 
veteran currently has a bilateral knee disability that is 
medically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2004).

2.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for service connection for 
hepatitis C and for a bilateral knee disability has been 
accomplished.

Through the July 2003 SOC and the November 2001 letter, the 
RO notified the veteran of the legal criteria governing the 
claims (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claims for service connection for hepatitis C and for a 
bilateral knee disability.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the RO's November 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the rating action on appeal.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after notice 
was provided.

As indicated above, the RO issued the July 2003 SOC 
explaining what was needed to substantiate the claim within 
several months of receiving the veteran's NOD, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its November 2001 letter prior to the 
RO's initial adjudication of the claim; the veteran has not 
informed the RO of the existence of any evidence that had not 
already been obtained in response to that letter, or at any 
other point during the pendency of this appeal.  The Board 
also points out that the case did not come to the Board until 
August 2005, well after the one-year period for response to 
any document providing VCAA notice (see 38 U.S.C.A. 
§ 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the claims on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for service 
connection for hepatitis C and for a bilateral knee 
disability. 

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

A.  Hepatitis C

Service department records show that the veteran served in 
Vietnam from April 1967 to December 1968.  His principal duty 
while in Vietnam, as reported in a Record of Assignments, was 
as a personnel specialist.

Service medical records reflect no complaints, findings, or 
diagnosis of hepatitis C or any references to illegal drug 
use.

Non-VA medical records show an assessment of hepatitis C in 
June 1999, and note the veteran's history of intravenous drug 
abuse in the 1970s.
  
VA progress notes, dated in May 2001, show a history of 
polysubstance abuse and a history of hepatitis C.  The 
veteran admitted that he was an abuser of illegal drugs until 
18 months ago, when he stopped.  At that time, he was 
diagnosed with hepatitis C.

The report of a December 2001 VA examination reflects that 
hepatitis C was first indicated on routine laboratory testing 
in 1999, nearly three decades following the veteran's 
discharge from active service.  A 1999 liver biopsy also 
revealed minimal liver disease.  The VA examiner noted the 
following risk factors:  intravenous drug abuse, intranasal 
cocaine use, and topical and percutaneous blood exposure in 
the 1st AIRCAV during service in Vietnam.  The veteran had no 
transfusions or tattoos.
  
A VA consultation report in April 2002 shows an assessment of 
hepatitis C, probably since the 1970s, from intravenous drug 
use.  The veteran's liver enzymes were to be monitored twice 
yearly, with repeat biopsy after five years.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, the veteran's service medical records do not 
reflect hepatitis C.  Moreover, while the veteran attributes 
his hepatitis C to his last assignment in Vietnam involved 
with picking up body parts and bloody bodies, the Board finds 
that there is no competent and persuasive medical evidence 
addressing the medical relationship between any  current 
hepatitis C and service.  The December 2001 VA examiner only 
noted the veteran's risk factors, which included topical and 
percutaneous blood exposure in service, without more.  
Moreover, the overall evidence attributes the veteran's 
hepatitis C to his history of intravenous drug abuse during 
the 1970s.  Here, there is no medical evidence of a nexus 
between any current hepatitis C and the veteran's military 
service, and the veteran has not alluded to the existence of 
any such evidence.  

B.  Bilateral Knee Disability

Service medical records reflect no complaints, findings, or 
diagnosis of any knee disability, or evidence of any knee 
injury.

The report of a December 2001 VA examination reflects the 
onset of bilateral knee pain five years earlier, with no 
locking or dislocations.  The veteran did report a sensation 
of instability.  He occasionally wore a neoprene sleeve on 
his knees, with some relief.  On examination, the veteran had 
a normal gait; there were no scars and no edema.  There was 
pain at medial and lateral joint lines, as well as around 
bilateral patellae.  Examination was consistent with overuse 
syndrome and runner's knee.  X-rays revealed normal knees; 
there was no evidence of old trauma.  The VA examiner 
diagnosed bilateral knee pain.

VA progress notes show progressive bilateral severe knee 
pain, provoked by ambulation, in January 2002.  Examination 
revealed mild-to-moderate tenderness at area of medial 
collateral ligament of the left knee, with local pain 
provoked by valgus stress.  Similar findings, but milder, for 
right knee.  The examiner questioned whether there were mild 
medial collateral ligament injuries.

VA outpatient treatment records show that the veteran began 
physical therapy for bilateral knee pain in April 2002.  The 
veteran then reported that the pain had gradually worsened 
since November 2001, and that the pain had been present 
intermittently since 1998.  On examination, there was 
complete active range of motion of each knee; pain was 
present with palpation at the lateral aspect of each knee.

VA outpatient treatment records show that the veteran 
complained of left knee pain in August 2003.  The veteran 
indicated that the pain was noticeable for many years, but 
there was no history of old or recent knee injury.  On 
examination, there was normal range of motion in the left 
knee.  There was no soft tissue swelling or joint effusion.  
The left knee was stable.  There was a negative Drawer sign, 
and a positive McMurray sign.  Tenderness was noted in the 
medial aspect of the left knee.  The assessment was joint 
pain, unspecified medial meniscus injury.

In this case, notwithstanding the veteran's assertions of 
bilateral knee pain, there is no clear medical evidence that 
the veteran actually has a current left knee disability.  
Indeed, the January 2002 examiner questioned whether there 
were mild medial collateral ligament injuries, and the June 
2003 examiner assessed only joint pain and "unspecified 
medial meniscus injury," apparently based on the veteran's 
own report.  As indicated above, Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  The Board points also 
out that complaints of pain, alone, without underlying 
pathology, do not establish the existence of a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  

However, even if the existence of a left disability was 
deemed medically established, there still would be no basis 
for a grant of service connection in this case.  As indicated 
above, no knee disability or injury was shown in service, as 
reflected in the December 2001 VA examination report, the 
veteran reported the onset of bilateral knee pain five years 
earlier (many years after his discharge from service), and 
there is no competent medical opinion establishing a medical 
relationship between any current bilateral knee disability 
and service.  Again, neither the veteran nor his 
representative has presented or alluded to the existence of 
any specific medical evidence to support the claim.  

E.  Conclusion

In adjudicating each claim on appeal, the Board has 
considered the veteran's assertions advanced in connection 
with each claim.  However, as indicated above, each claim 
turns on a medical matter-for hepatitis C, the question of a 
medical nexus to service, and for bilateral knee, the 
question of current disability and, if so, of a medical nexus 
to service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent evidence to support either claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

Service connection for hepatitis C is denied.

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


